State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   105131
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JERRY FERNANDEZ,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, Garry, Devine and Clark, JJ.

                             __________


     Kathryn S. Dell, Troy, for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Nikki Kowalski of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Albany County
(Breslin, J.), rendered June 21, 2011, convicting defendant upon
his plea of guilty of the crime of enterprise corruption.

      Defendant and numerous codefendants were charged in a 195-
count indictment with various crimes resulting from their
activities in furtherance of a drug trafficking operation. In
satisfaction of the charges lodged specifically against him,
defendant pleaded guilty to enterprise corruption and waived his
right to appeal. In accordance with the plea agreement, he was
sentenced as a second felony offender to 6 to 12 years in prison.
Defendant appeals.

      Appellate counsel seeks to be relieved of her assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
                              -2-                  105131

review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv
denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d
633 [2001]).

     Peters, P.J., Stein, Garry, Devine and Clark, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court